MEMORANDUM ***
Maria Villalba-Franco, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) decision summarily affirming an immigration judge’s (“IJ”) order of deportation and denial of her application for suspension of deportation. This case is governed by the transitional rules of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996. See Antonio-Cruz v. INS, 147 F.3d 1129, 1130 (9th Cir.1998). We have jurisdiction to review due process challenges, but we lack jurisdiction to review certain discretionary decisions by the IJ. See id. We deny the petition in part, and dismiss in part.
Petitioner’s contention that the BIA’s affirmance without opinion violates due process is foreclosed by Falcon Carriche v. Ashcroft, 350 F.3d 845, 851 (9th Cir.2003).
Petitioner also attempts to argue the merits of her application for suspension of deportation. Because the IJ denied Petitioner’s application as a matter of discretion, we lack jurisdiction to review this decision. See Kalaw v. INS, 133 F.3d 1147, 1152-53 (9th Cir.1997).
PETITION FOR REVIEW DENIED in part, DISMISSED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.